DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Response to Amendment
Claims 1-4 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 2/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration of zinc oxide" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the concentration of zinc oxide” will be interpreted as “a concentration of zinc oxide”.  Further, claims 2-4 are rejected since they depend from claim 1.

Claim 1 recites the limitation "the saturation concentration of zinc oxide" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the saturation concentration of zinc oxide” will be interpreted as “a saturation concentration of zinc oxide”.  Further, claims 2-4 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 2017/0222272) in view of Takamura et al. (US 2007/0117023).
Regarding claim 1, Takami et al. discloses in Figs 1-14, a method of manufacturing ([0287]) a nickel-zinc battery, comprising the steps of: preparing a laminated body ([0096], [0209]) of a positive electrode (ref 3), a porous ([0045]) negative electrode current collector ([0045]), and a separator (ref 5); wherein the negative electrode 
Takami et al. does not explicitly disclose the battery is a zinc-nickel battery, the negative electrode consists of Zn, the electrolyte solution contains water, alkali metal hydroxide, and zinc oxide therein, a concentration of zinc oxide is 60% or more of a saturation concentration of zinc oxide.
Takamura et al. discloses in Figs 1-2, a zinc-nickel battery (Abstract) including a negative electrode active material including zinc, and an electrolyte comprising an aqueous solution of KOH and zinc oxide at 90% of saturation concentrion ([0047]).  This configuration enhances battery storage characteristics and suppresses internal gas formation ([0001], [0240]).
Takamura et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the battery of Takami et al. as a zinc-nickel battery having electrode and electrolyte materials as disclosed by Takamura et al. to enhance battery storage characteristics and suppress internal gas formation.

Regarding claim 2, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses the porous negative electrode current collector has a three-dimensional network structure ([0045]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 2017/0222272) in view of Takamura et al. (US 2007/0117023) as applied to claim 1 above, and further in view of Fujita et al. (US 2010/0112449).
Regarding claim 3, modified Takami et al. discloses all of the claim limitations as set forth above and also discloses the porous negative electrode current collector ([0045]) comprises plated copper ([0045]) but does not explicitly disclose it is a nonwoven fabric.
Fujita et al. discloses in Figs 1-8, a battery ([0001]) including a negative electrode ([0056]) comprising a nonwoven fabric current collector ([0056]).  This configuration enhances strength while limiting weight of the electrode structure ([0056]).
Fujita et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the copper plated current collector of Takami et al. as a nonwoven fabric maerial as disclosed by Fujita et al. to balance electrode strength versus weight.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 2017/0222272) in view of Takamura et al. (US 2007/0117023) as applied to claim 1 above, and further in view of Mok et al. (US 2018/0337408).

Mok et al. discloses in Figs 1-6, a battery including zinc oxide and nickel ([0083]) including a porous current collector having pores filled with active material ([0025], [0038]).  This configuration reduces thickness and internal resistance of the battery ([0025], [0038]).
Mok et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the active material filled pores configuration of Mok et al. into the current collector structure of Takami et al. to reduce electrode thickness and internal resistance of the battery, enhancing overall performance.
The reference does not explicitly disclose 10 vol% or less active material filled in collector holes.  As the electrode thickness and internal resistance are variables that can be modified, among others, by adjusting said amount of active material filled in collector holes, with said electrode thickness and internal resistance both varying as the amount of active material filled in collector holes is varied (see Mok et al., [0025], [0038], [0090], [0119]), the precise amount of active material filled in collector holes would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of active material filled in collector holes cannot be considered critical.  Accordingly, one of ordinary skill in the art In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725